PER CURIAM.
Appellant Cedrick Craft’s appeal is dismissed as this Court lacks jurisdiction. Appellant’s motion to rectify the court record is not an appealable order. Additionally, to the extent that Appellant is appealing the January 29, 2008 order denying his Rule 3.850 post-conviction motion through *1256a filing styled “Motion to Rectify Court Record,” the trial court’s denial of the motion to rectify — even if treated as a motion for rehearing — was not timely filed within 15 days of the trial court’s order denying the Rule 3.850 motion, and, therefore, did not delay rendition of the January 29, 2008 order. See Cole v. State, 905 So.2d 905 (Fla. 1st DCA 2005).
Dismissed.